 

Exhibit 10.4

 

AMENDMENT NO. 1 TO MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Amendment No. 1 to Membership Interest Purchase Agreement (this
“Amendment”) dated as of May 26, 2015 amends the Membership Interest Purchase
Agreement (the “MIPA”) dated as of April 2, 2015 by and between CGAS Properties,
L.P., a Delaware limited partnership (“Seller”), and Utica Gas Services, L.L.C.,
an Oklahoma limited liability company (“Purchaser”). All capitalized terms not
otherwise defined in this Amendment shall have the meaning set forth in the
MIPA.

 

RECITALS

 

WHEREAS, the Other Member has agreed to acquire its pro rata share of the Entire
Interest and the parties to the MIPA agreed to cooperate to facilitate
simultaneous closings of the MIPA and the Other Agreement;

 

WHEREAS, the parties therefore desire to amend the MIPA to reflect a revision to
the definition of the Closing Date and to clarify certain understandings with
respect to the Closing.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the Parties to this Amendment do hereby agree as
follows, intending to be legally bound:

 

Article I.

Amendments

 

1.The definition of “Closing Date” in Exhibit A of the MIPA shall be amended and
restated as follows:

 

“Closing Date” means June 10, 2015, on which date Purchaser shall acquire its
Proportionate Share; provided, if the Other Member does not close on the
purchase of its pro rata share of the Entire Interest on June 10, 2015, the
Closing Date shall be such date as selected by Purchaser, not later than June
24, 2015 on which date Purchaser shall acquire the Entire Interest.

 

2.If Purchaser does not close the purchase of its Proportionate Share or the
Entire Interest, as applicable on the Closing Date, Purchaser shall have no
further right, claim or interest in or to all or part of the Entire Interest so
long as the Other Member consummates the sale of the Entire Interest as
contemplated by the Other Agreement on or before July 31, 2015. Purchaser
further acknowledges and agrees that Seller is entitled to consummate the sale
of the Entire Interest to the Other Member as contemplated by the Other
Agreement by July 31, 2015.

 



 

 

 

Article II

Miscellaneous

 

1.Interpretation. This Amendment has been negotiated at arm’s length and between
Persons sophisticated and knowledgeable in the matters dealt with in this
Amendment. Each party has been represented by experienced and knowledgeable
legal counsel. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Amendment against the party that has
drafted it is not applicable and is waived. The provisions in this Amendment
shall be interpreted in a reasonable manner to effect the purposes of the
parties, this Amendment and the MIPA.

 

2.Counterparts. This Amendment may be executed simultaneously in multiple
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same instrument. Execution and delivery of
this Amendment by exchange of facsimile copies bearing a facsimile signature of
a party hereto shall constitute a valid and binding execution and delivery of
this Amendment by such party. Such facsimile copies shall constitute enforceable
original documents.

 

3.Governing Law. The internal laws of the State of Delaware (irrespective of its
choice of law principles) will govern the validity of this Amendment, the
construction of its terms, and the interpretation and enforcement of the rights
and duties of the parties hereto.

 

4.Severability. If any provision of this Amendment, or the application thereof,
shall for any reason or to any extent be invalid or unenforceable, the remainder
of this Amendment and application of such provision to other persons or
circumstances shall continue in full force and effect and in no way be affected,
impaired or invalidated.

 

5.No Other Amendments or Modification. Except as expressly modified and amended
by this Amendment, the MIPA shall remain in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amendment as of the date first written above.

 

  SELLER:       CGAS PROPERTIES, L.P.   EVCG GP, LLC, its general partner      
By: /s/Michael E. Mercer     Michael E. Mercer, President and     Chief
Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amendment as of the date first written above.

 

  PURCHASER:   UTICA GAS SERVICES, L.L.C.       By: Frank E. Billings     Frank
E. Billings, Senior Vice President, Corporate Strategic Development

 



 

  